      Case 2:20-cv-02355-JAM-DB Document 19 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL WITKIN,                                   No. 2:20-cv-2355 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    B. COOK, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims defendants retaliated against him in violation of his First

19   Amendment rights.

20          By order dated August 17, 2021, the court screened plaintiff’s first amended complaint.

21   (ECF No. 17.) The court found plaintiff stated a cognizable First Amendment claim but failed to

22   state a state law negligence claim. (Id. at 5-6.) Plaintiff was given the option to proceed on the

23   complaint as screened or to file an amended complaint. Plaintiff has elected to file an amended

24   complaint. (ECF No. 18.)

25   ////

26   ////

27   ////

28   ////
                                                        1
      Case 2:20-cv-02355-JAM-DB Document 19 Filed 09/03/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:
 2            1. Plaintiff is granted thirty days from the date of service of this order to file an amended
 3   complaint that complies with the court’s August 17, 2021 screening order (ECF No. 17), the
 4   Federal Rules of Civil Procedure, and the Local Rules of Practice.
 5            2. The amended complaint must bear the docket number assigned to this case and must be
 6   labeled “Second Amended Complaint.”
 7            3. Failure to comply with this order will result in a recommendation that this action be
 8   dismissed.
 9   Dated: September 2, 2021
10

11

12

13

14

15

16   DB:12
     DB/DB Prisoner Inbox/Civil.Rights/R/witk2355.Am’d
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
